NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PAUL M. SANDERS,                                No. 14-35977

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00690-PK

   v.
                                                 MEMORANDUM*
 LEGACY EMANUEL MEDICAL
 CENTER, an Oregon corporation; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael W. Mosman, Chief Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Paul M. Sanders appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Emergency Medical Treatment and Active

Labor Act (“EMTALA”), 42 U.S.C. § 1395dd. We have jurisdiction under 28


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Arrington v. Wong, 237 F.3d 1066, 1069

(9th Cir. 2001). We reverse and remand.

      The district court erred by concluding that Sanders had not stated an

EMTALA claim against defendant Legacy Emanuel Medical Center. Liberally

construed, Sanders alleged facts showing that he had received a different

examination than would have been offered to other patients presenting similar

symptoms. Sanders also alleged that as a result of the disparate screening, the

hospital failed to identify an emergency medical condition and he therefore

suffered harm. Assuming these allegations are true, the allegations in the First

Amended Complaint were sufficient to survive a motion to dismiss. See Jackson v.

East Bay Hosp., 246 F.3d 1248, 1255-56 (9th Cir. 2001) (under EMTALA “the

touchstone is whether . . . the procedure is designed to identify an emergency

medical condition, that is manifested by acute and severe symptoms[,]” which is

determined by whether an examination is comparable to that “offered to other

patients presenting similar symptoms . . . .” (citation and internal quotation marks

omitted)); see also 42 U.S.C. § 1395dd(a) (providing that “if any individual . . .

comes to the emergency department and a request is made on the individual’s

                                          2                                    14-35977
behalf for examination or treatment for a medical condition, the hospital must

provide for an appropriate medical screening examination . . . to determine whether

or not an emergency medical condition . . . exists.”); id. § 1395dd(d)(2)(A) (“Any

individual who suffers personal harm as a direct result of a participating hospital’s

violation of a requirement of this section may. . . obtain those damages available

for personal injury . . . .”); id. § 1395dd(e)(1) (defining “emergency medical

condition”); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (noting obligation

to construe pro se pleadings liberally).

      Accordingly, we reverse and remand for further proceedings consistent with

this disposition.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                           3                                      14-35977